By the Court,

Sutherland, J.
A declaration in a suit commenced by capias must be entitled of the term in which the writ is returnable. In the present case not only does the regular course of proceedings require a compliance with this rule of practice, but the substantial rights of the defendant demand it. By entitling this declaration as of a term subsequent to that in which the writ was returnable, the plaintiff would be at liberty, unless the irregularity was corrected, to give evidence on the trial, of causes of action accruing subsequent to the issuing of the capias; which ought not to be permitted. The motion must be granted, but the plaintiff has leave to amend.